          Case 1:20-cv-02295-EGS Document 17 Filed 09/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                     Plaintiff,
                                                     Civil Docket No. 20-cv-2295 (EGS)
         v.

 UNITED STATES POSTAL SERVICE, et
 al.,


                     Defendants.



                                   JOINT STATUS REPORT

       The parties submit this joint status report in response to the Court’s minute order of

September 1, 2020.

       The parties agree that the pending motion for a preliminary injunction should not be

consolidated with a trial on the merits. The parties further state that they expect that the case will

be resolved on cross-motions for summary judgment.

       The parties recommend the following schedule for briefing of the motion for a preliminary

injunction: Defendants’ opposition – due Friday, September 11 by noon; Plaintiff’s reply – due

Wednesday, September 16.

Dated: September 8, 2020                           Respectfully submitted,

/s/ Allison M. Zieve                               JEFFREY BOSSERT CLARK
Allison M. Zieve (DC Bar No. 424786)               Acting Assistant Attorney General
Matthew A. Seligman (DC Bar No. 1018889)           ERIC R. WOMACK
PUBLIC CITIZEN LITIGATION GROUP                    Assistant Director, Federal Programs Branch
1600 20th Street NW
Washington, DC 20009                               /s/ Joseph E. Borson
(202) 588-1000                                     JOSEPH E. BORSON (Va. Bar No. 85519)
                                                   Trial Attorney
         Case 1:20-cv-02295-EGS Document 17 Filed 09/08/20 Page 2 of 2




Samuel Spital (DDC Bar No. SS4839)     U.S. Department of Justice
NAACP LEGAL DEFENSE &                  Civil Division, Federal Programs Branch
  EDUCATIONAL FUND, INC.               1100 L. Street, NW
                                       Washington, D.C. 20005
40 Rector Street, 5th Floor            (202) 514-1944
New York, NY 10006                     Joseph.Borson@usdoj.gov
(212) 965-2200
                                       Counsel for defendants
Counsel for plaintiff




                                       2
